Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response and amendments to the claims, filed 07/13/2022, have been received and entered.  Claims 22-23 have been cancelled.  Claims 1-21 and 24-27 are pending and in condition for allowance.

Specification
	Applicants’ amendment to the Specification, filed 07/13/2022, has been received and ENTERED.

Terminal Disclaimer
	The Terminal Disclaimer, electronically filed 07/13/2022, has been received, entered, and APPROVED.

Status of Rejections Set Forth in the April 15, 2022 Non-Final Office Action
In reply to the rejection of claims 1-27 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of “transgender man”, as set forth at p.3-5 of the previous Office Action dated April 15, 2022, Applicant now amends claim 1 to recite “wherein the transgender man is a person assigned female gender at birth who identifies as male”. Accordingly, the rejection is withdrawn.  
In reply to the rejection of claims 1-16 and 19-27 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of “effective amount”, as set forth at p.5-6 of the previous Office Action dated April 15, 2022, Applicant now amends claim 1 to recite “a therapeutically effective amount”. Accordingly, the rejection is withdrawn.  
In reply to the rejection of claims 1-19 and 22-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,202,785, as set forth at p.7-9 of the previous Office Action dated April 15, 2022, Applicant now files an approved Terminal Disclaimer over the 11,202,785 patent. Accordingly, the rejection is withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest administering the claimed deuterated testosterone compound of Formula (I-d) to a transgender man as a masculinizing therapy.  Administration of testosterone as hormone replacement therapy, i.e., “masculinizing therapy”, to transgender men was known in the art.  For example, Gardner et al. teach “[t]he hormonal treatment for transgender men (individuals female assigned at birth who identify as men) is very similar to hormone replacement therapy for hypogonadal males” and that to achieve maximum virilization, testosterone levels should be increased to be within the normal male physiological range (300-1000 ng/dl). (page 555, left column, “Transgender men (female-to-male)”.) Testosterone therapy with oral, transdermal or parenterally administered testosterone products is used as hormone therapy for transgender men. (Id.; Table 1.) The closest prior art is Baba (1980) and Fujioka (1986) who both administered the claimed compound of Formula (I-d) to human patients as a stable-isotope tracer to differentiate endogenous and exogenous testosterone.  However, the elapsed time between the prior art and Applicants’ filing date evinces that the claimed invention, i.e., administration of the compound of Formula (I-d) as a masculinizing therapy, was not even obvious to try from the perspective of those skilled in the art. 
Despite the claimed deuterated form of testosterone having Formula (I-d) being first synthesized and reported in the art in 1978 (Baba) and subsequently administered to healthy human subjects in 1980 (Baba) and 1986 (Fujioka) and testosterone therapy with oral, transdermal or parenterally administered testosterone products being used as hormone therapy for transgender men (Gardner et al.), no one of ordinary skill in the art thought to administer this deuterated form of testosterone to transgender men as a masculinizing therapy until Applicants’ filing date in 2020.  If the administration of testosterone-19-d3 as a masculinizing therapy was routine and relatively easy, i.e., obvious, the record would undoubtedly have shown that some ordinary artisan had achieved this invention within the months or years following the first reported synthesis (1978) and/or administration of this deuterated testosterone to human patients (1980). Instead this invention does not appear until Applicants’ application in 2020. A preponderance of the evidence therefore weighs in favor of patentability because it would not have obvious to a person of ordinary skill in the art to administer the claimed compound of Formula (I-d) to transgender men as a masculinizing therapy.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-21 and 24-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/            Primary Examiner, Art Unit 1629